Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment dated 3/21/2021, the objection to claim 11 and 26 is withdrawn.
In view of the amendment dated 3/21/2021, the 35 USC 112(a) is withdrawn.
In view of the amendment dated 3/21/2021, the applicant’s arguments are moot in in view of new grounds of rejection based on an updated search.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument dated 3/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-21, 26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morii  (US PgPub 20150324675).
Regarding claim 9: Morii discloses a printing apparatus capable of displaying a user selection screen for selecting a user to log in on a display [operation unit 208 has an LCD display unit, p0049 & p0062], the printing apparatus capable of providing a plurality of functions including at least a function of using a printer and a function of using a scanner, at least a part of the plurality of functions being adjusted for the logged in user by the log in [printer/scanner functions of MFP 101 ... print application is an application for managing data of a print job stored in the HDD 204 for each user when a button 1503 for performing a print function is selected, and printing a print job of the user who has logged in, p0059-0060 & p0063-0064], the printing apparatus comprising: 
one or more controllers configured to perform instructions [CPU 201 is a processor for controlling the entire system, p0039] to: 
set a display mode of the user selection screen to one of a plurality of display modes including a first display mode and a second display mode [display order can be changed via the UI screen of FIG. 6 to change the displayed icon images of the users ... sort buttons 805 and 806 change the display mode, p0070-0075]; 
cause the display to display, in the first display mode, the user selection screen on which, based on held print jobs, a plurality of user selection objects is arranged [if a sort button 806 is switched from “all users” to “users having print job(s),” only the icon images of users corresponding to the print jobs managed by the print application are displayed as the icon images of the users to be displayed ... it is possible to appropriately change the icon image of the user to be displayed using the sort function and the filtering function, p0074-0075]; and 
cause the display to display, in the second display mode, the user selection screen on which, not based on the held print jobs, a plurality of user selection objects is arranged [For example, if “order of user registration” is selected by a sort button 805, the icon images of up to 200 users can be displayed in a chronological order of the registration date and time of the user information.  If “order of use” is selected by the sort button 805, the icon images of up to 200 users among those who can use the MFP 101 can be displayed in a reverse chronological order of login date and time [i.e. user shown based on registration and not job held], p0071-0072], 
wherein, based on a selection of one user selection object, a login process for one user corresponding to the one user selection object is performed, regardless of the selection of the one user selection object being performed in the first display mode or in the second display mode [If the button 801, 802, or 803 corresponding to a user icon image (icon image) is selected, the login screen management unit 303 obtains the user information linked with the icon image from the user table (FIG. 13), and requests a user authentication to a login processing unit 306 ... FIG. 7 illustrates an example of a UI screen corresponding to a password input screen 900 at a time of registering a password. If password information about the user of the icon image selected on the user authentication screen 800 is registered in the HDD 204, the login screen management unit 303 displays the password input screen 900 to request an input of a password. The login screen management unit 303 requests the login processing unit 306 to perform collation to check whether a password input by the user from the operation unit 208 coincides with a password obtained from the user table (FIG. 13), p0076-0078].  

Regarding claim 10: Morii discloses the printing apparatus according to claim 9, -2-Application No.: 16/383,271 Attorney Docket: 10163632US02 wherein an operation object for setting the second display mode is arranged on the user selection screen in the first display mode [buttons 805 and 806 as shown in at least Figure 6, p0070-0075].  

Regarding claim 11: Morii discloses the printing apparatus according to claim 10, wherein the operation object is a filter object as a pull-down list [pull-down list as evidenced by the down arrow as shown on buttons 805 and 806 in at least Figure 6].  

Regarding claim 12: Morii discloses the printing apparatus according to claim 9, wherein an operation object for setting the first display mode is arranged on the user selection screen in the second display mode [the arrangement of buttons 805 and 806 remain on the UI screen of at least Figure 6 allowing the user to change to different filtering and/or sort arrangements as described, p0070-0075].  

Regarding claim 13: Morii discloses the printing apparatus according to claim 9, wherein the user selection screen in the first display mode is a screen on which a selection object of a user associated with the held print jobs is preferentially arranged [if a sort button 806 is switched from “all users” to “users having print job(s),” only the icon images of users corresponding to the print jobs managed by the print application are displayed as the icon images of the users to be displayed ... it is possible to appropriately change the icon image of the user to be displayed using the sort function and the filtering function, p0074-0075], and wherein the user selection screen in the second display mode is a screen on which the selection object of the user associated with the held print jobs is not preferentially arranged [For example, if “order of user registration” is selected by a sort button 805, the icon images of up to 200 users can be displayed in a chronological order of the registration date and time of the user information.  If “order of use” is selected by the sort button 805, the icon images of up to 200 users among those who can use the MFP 101 can be displayed in a reverse chronological order of login date and time [i.e. user shown based on registration and not job held], p0071-0072].  

Regarding claim 14: Morii discloses the printing apparatus according to claim 9, wherein the user selection screen in the first display mode is a screen on which only a selection object of a user associated with the held print jobs is arranged [if a sort button 806 is switched from “all users” to “users having print job(s),” only the icon images of users corresponding to the print jobs managed by the print application are displayed as the icon images of the users to be displayed ... it is possible to appropriately change the icon image of the user to be displayed using the sort function and the filtering function, p0074-0075], and wherein the user selection screen in the second display mode is a screen on which any selection object including the selection object of the user associated with the held print jobs is arranged [For example, if “order of user registration” is selected by a sort button 805, the icon images of up to 200 users can be displayed in a chronological order of the registration date and time of the user information.  If “order of use” is selected by the sort button 805, the icon images of up to 200 users among those who can use the MFP 101 can be displayed in a reverse chronological order of login date and time [i.e. user shown based on registration and not job held], p0071-0072].  

Regarding claim 15: Morii discloses the printing apparatus according to claim 9, wherein the one or more controllers are further configured to perform instructions to: cause the display to display, in the first display mode, the user selection screen on which, based on job held user information that contains user-3-Application No.: 16/383,271Attorney Docket: 10163632US02 identification information associated with one of the held print jobs [if a sort button 806 is switched from “all users” to “users having print job(s),” only the icon images of users corresponding to the print jobs managed by the print application are displayed as the icon images of the users to be displayed ... it is possible to appropriately change the icon image of the user to be displayed using the sort function and the filtering function, p0074-0075], a plurality of user selection objects is arranged [as shown in at least Figure 6]; and cause the display to display, in the second display mode, the user selection screen on which, not based on the job held user information, a plurality of user selection objects is arranged [For example, if “order of user registration” is selected by a sort button 805, the icon images of up to 200 users can be displayed in a chronological order of the registration date and time of the user information.  If “order of use” is selected by the sort button 805, the icon images of up to 200 users among those who can use the MFP 101 can be displayed in a reverse chronological order of login date and time [i.e. user shown based on registration and not job held], p0071-0072].  

Regarding claim 16: Morii discloses the printing apparatus according to claim 9, wherein the job held user information is managed by a predetermined print application [print application is an application that is intended to, if the button 1503 for performing a print function is selected, manage data of print jobs stored in the HDD 204 for each user and print the print job(s) of the login user, p0060].  

Regarding claim 17: Morii discloses the printing apparatus according to claim 9, wherein the one or more controllers are further configured to perform an instruction to: cause the display to display, in the second display mode, the user selection screen on which, based on registered user information that contains user identification registered by a predetermined process, a plurality of user selection objects is arranged [login screen management unit 303 displays buttons 801, 802, and 803, and a register/edit user button 804 on the user authentication screen 800. The buttons 801, 802, and 803 correspond to icon images linked with users who satisfy a display condition among users registered in a user table [i.e. user shown based on registration and not job held] illustrated in FIG. 13, p0033].  

Regarding claim 19: Morii discloses the printing apparatus according to claim 17, wherein the predetermined process is a process of registering manually input user identification information [login screen management unit 303 displays buttons 801, 802, and 803, and a register/edit user button 804 on the user authentication screen 800 ... If the register/edit user button 804 is selected, the login screen management unit 303 displays a user registration and editing screen 1000 illustrated in FIG. 8 on the operation unit 208, p0067, p0076 & p0079-0081].  

Regarding claim 20: Morii discloses the printing apparatus according to claim 9, wherein the user selection screen includes a first user selection object and a second user selection object in the second display mode [e.g. “all users” display option, p0070-0075], and wherein the user selection screen includes the first user selection object but does not include the second user selection object in the first display mode [if a sort button 806 is switched from “all users” to “users having print job(s),” only the icon images of users corresponding to the print jobs [i.e. users that don’t have a held job would not have a user selection object available in the first display mode] managed by the print application are displayed as the icon images of the users to be displayed, p0074].  

Regarding claim 21: Morii discloses the printing apparatus according to claim 18, wherein the one or more controllers are further configured to perform an instruction to: perform a login process of a first user in response to selection of a first user selection object and perform a login process of a second user in response to selection of a second user selection object [If the button 801, 802, or 803 corresponding to a user icon image (icon image) is selected, the login screen management unit 303 obtains the user information linked with the icon image from the user table (FIG. 13), and requests a user authentication to a login processing unit 306 ... FIG. 7 illustrates an example of a UI screen corresponding to a password input screen 900 at a time of registering a password. If password information about the user of the icon image selected on the user authentication screen 800 is registered in the HDD 204, the login screen management unit 303 displays the password input screen 900 to request an input of a password. The login screen management unit 303 requests the login processing unit 306 to perform collation to check whether a password input by the user from the operation unit 208 coincides with a password obtained from the user table (FIG. 13), p0076-0078].  

Regarding claim 26: Morii discloses the printing apparatus according to claim 10, wherein at least one of a sort object as a pull-down list, a user registration button, and a user edit button is further arranged on the user selection screen in the first display mode [sort pull-down list 805 and edit button 804 as shown in at least Figure 6].  

Regarding claims 29 and 30: the method and program herein have been executed or performed by the apparatus of claim 9 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US PgPub 20150324675) in view of Lin et al. (US PgPub 20150153986).
Regarding claim 18: Morii discloses the printing apparatus according to claim 17, wherein the predetermined process is a process of registering user identification information assigned to print data received from an external apparatus [system is configured so that a user of the PC 102 can activate a browser and perform user registration and user editing by using a user interface (UI) screen provided by the MFP 101 ... The controller unit 216 is also connected to the LAN 100 and a public telephone line (wide area network (WAN)) (for example, the public switched telephone network (PSTN) or an Integrated Services for Digital Network (ISDN)) to input and output image data and device information, p0036-0038, p0067 & p0081].  
	Morii appears to fail to explicitly disclose where the identification information is assigned to print data.
	Lin discloses in a related system from the same field of endeavor [Abstract] where the identification information is assigned to print data received from an external apparatus [the print data sent from the PC 101, the user name of the user logging in the PC 101 is added, and the user name is associated with the print data as a job owner name to be stored in the forcible reservation area 1101. When the job owner name stored in the forcible reservation area 1101 corresponds to the user name of the user authenticated by the above-described authentication processing, printing of the image data is permitted, p0048].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention modifying the invention of Morii to support where the identification information is assigned to print data received from an external apparatus as disclosed by Lin because it increases security of the image data for the user as discussed in at least paragraph 0053.

Regarding claim 22: Morii discloses the printing apparatus according to claim 9.
Although Morii discloses where print jobs are held in the HDD and only after login and proper authentication is the user allowed to use the MFP [p0060-0064] thereby strongly suggesting that print jobs are held, Morii appears to fail to explicitly disclose wherein the held print jobs are held by a forced holding function.  
Lin discloses wherein the held print jobs are held by a forced holding function [a multifunctional peripheral (MFP) that operates in a forcible reservation mode, an example of control to store print data sent from a personal computer (PC) 101 into a forcible reservation area or a box storage area, p0025].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention modifying the invention of Morii to support a configuration whereby held print jobs are held by a forced holding function as disclosed by Lin because it increases security of the image data for the user as discussed in at least paragraph 0053.

Regarding claim 23: Morii discloses the printing apparatus according to claim 9.
Morii appears to fail to disclose wherein in a case where the first user selection object is selected, an operation screen customized for the first user is displayed and in a case where the second user selection object is selected, an operation screen customized for the second user is displayed.  
Lin discloses wherein in a case where the first user selection object is selected, an operation screen customized for the first user is displayed and in a case where the second user selection object is selected, an operation screen customized for the second user is displayed [When the user authentication is successfully performed, the CPU 201 acquires setting values (for example, a menu screen customized for the logged-in user [e.g. first or second user], and a display language for the logged-in user) associated with the user, and controls the logged in screen based on the setting values, p0046].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention modifying the invention of Morii to support where the operation screen is customized for each user as disclosed by Lin because it allows the user to organize the menus and functions in a manner most useful to the user thereby improving operability of the system.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US PgPub 20150324675) in view of Japanese Application JP2011-253274.
Regarding claim 24: Morii discloses the printing apparatus according to claim 9, wherein the one or more controllers are further configured to perform an instruction to: cause, after at least the first user selection object for the first user is selected on the user selection screen, the display device to display a user job list screen on which only a print job associated with the first user is arranged.  
JP2011-253274 discloses wherein the one or more controllers are further configured to perform an instruction to: cause, after at least the first user selection object for the first user is selected on the user selection screen, the display device to display a user job list screen on which only a print job associated with the first user is arranged [when the user authentication is enabled by the image forming apparatus 100, the user authentication is permitted, and when the user logs in, a print job list screen of FIG. 8 described later is displayed ... print data management unit 122 determines whether the user icon list screen shown in FIG. 7 is displayed or the print job list screen shown in FIG. 8 is immediately displayed depending on the operation status of the authentication application 110 at startup ... a print data management part 122 extracts a print job in which a login user is a job owner, based on a value of "user name" of bibliographic information, and displays a print job list of the target user, p0055-0059].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention modifying the invention of Morii to support, after at least the first user selection object for the first user is selected on the user selection screen, the display device to display a user job list screen on which only a print job associated with the first user is arranged as disclosed by JP2011-253274 because by displaying the jobs associated with the logged in user improves the user’s usability by allowing them quick access to their print jobs.

Claim(s) 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US PgPub 20150324675) in view of Lin et al. (US PgPub 20150153986) and in further view of Nishikawa (US PgPub 20160210094).
Regarding claim 25: Morii in view of Lin discloses the printing apparatus according to claim 23, further comprising an image forming device configured to form an image on a sheet, wherein the one or more controllers are further configured to perform an instruction to: cause the image forming device, based on a print job selected from print jobs arranged on the user job list screen, to form an image based on the selected -5-Application No.: 16/383,271Attorney Docket: 10163632US02print job [The printer 212 is a unit that converts raster image data into an image on a sheet. The printer 212 may use methods such as an electrophotographic method and an inkjet method. The electrophotographic method uses a photosensitive drum or photosensitive belt. The inkjet method includes discharging ink from a small nozzle array to directly print an image on a sheet. The printer 212 starts a print operation according to an instruction from the CPU 201. The printer 212 includes a plurality of sheet feed stages and corresponding sheet cassettes so that different sheet sizes or different sheet orientations can be selected ... The print application is an application that is intended to, if the button 1503 for performing a print function is selected, manage data of print jobs stored in the HDD 204 for each user and print the print job(s) of the login user, p0048 & p0060].  
	Although Lin appears to strongly suggest a user’s job list screen, neither Morii nor Lin appear to explicitly disclose where the based on a print job selected from print jobs arranged on the user job list screen.
Nishikawa discloses in a related system from the same field of endeavor [Abstract] wherein the one or more controllers are further configured to perform an instruction to: cause, after at least the first user selection object for the first user is selected on the user selection screen, the display device to display a user job list screen on which only a print job associated with the first user is arranged [When the print button 84 is pressed, the MFP 100 reads out the hold job of a job number that is inputted in the number section 83, and controls the printer 10 to perform printing based on the hold job and as shown in at least Figure 2C, p0039-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to include in the invention of Morii in view of Lin to perform an instruction to: cause the image forming device, based on a print job selected from print jobs arranged on the user job list screen, to form an image based on the selected print job as disclosed by Nishikawa because it allows the user to quickly and easily access and render the submitted print job(s).

Regarding claim 27: Morii in view of Lin discloses the printing apparatus according to claim 18, wherein the one or more controllers are further configured to perform an instruction to: cause the display to display a function selection screen for allowing the logged in user to select one function from among the plurality of functions [If the login screen management unit 303 is set to permit the user to use the MFP 101 only after login, the login screen management unit 303 displays a user authentication screen 800 as illustrated in FIG. 6 on the operation unit 208 as an initial state ... The login screen management unit 303 may be set to allow the user to use a function of an application after login when selecting the application. In such a case, the login screen management unit 303 can display the application selection menu screen 1500 illustrated in FIG. 4 on the operation unit 208 as an initial state, p0062-0064].  
	Morii and Lin appear to fail to explicitly disclose the function selection after the user is logged in.
	Nishikawa discloses in a related system from the same field of endeavor [Abstract] causing the display to display a function selection screen for allowing the logged in user to select one function from among the plurality of functions [After login succeeds, the MFP 100 displays, on the touch panel 41, a function selection screen 71 for selecting a function to be used, as shown in FIG. 2B. The function selection screen 71 includes a hold job button 72 for receiving selection of printing “hold job”, a copy button 73 for receiving selection of “copy” that is a function of reading an original document by using the reader 20 and printing a read image by using the printer 10, a scan button 74 for receiving selection of “scan” that is a function of reading an original document by using the reader 20 and saving a read image in a particular storage location, and a logout button 75 for receiving selection of “logout”, p0035 & p0038].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to include in the invention of Morii in view of Lin the support for providing to the user a screen for function selection based on their logged in status as disclosed by Nishikawa because it allows for the user to readily have access to the printing apparatus as allowed thereby increasing efficiency and ease of use.
	
Regarding claim 28: Morii in view of Lin and Nishikawa discloses the printing apparatus according to claim 27.
Morii discloses allowing the user access to the selected function after login [Applications 302 provide various functions for the user ... The login screen management unit 303 may be set to allow the user to use the function after login when an application that needs user authentication is selected. In such a case, the login screen management unit 303 can display the user authentication screen 800 when using such an application. The login screen management unit 303 may be set to allow the user to use a function of an application after login when selecting the application, p0059-0064].
Morii and Lin appear to fail to explicitly disclose wherein the function selection screen includes an object for selecting a function to use the held print jobs associated with the logged in user.  
Nishikawa discloses a function selection screen includes an object for selecting a function to use the held print jobs associated with the logged in user [as shown in at least Figure 2B, p0035 & p0038].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to include in the invention of Morii in view of Lin the support for providing a function selection screen includes an object for selecting a function to use the held print jobs associated with the logged in user as disclosed by Nishikawa because it allows for the user to readily have access to the printing apparatus and held print jobs thereby increasing efficiency and ease of use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672